DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This Application was filed on September 01, 2020 and is a continuation of Application 16/576,720, filed on September 19, 2019, which claims the benefit of U.S. Provisional Application 62/733,558, filed on September 19, 2018, U.S. Provisional Application 62/733,562, filed on September 19,2018, U.S. Provisional Application 62/782,933, filed on December 20, 2018, U.S. Provisional Application 62/789,641, filed on January 8, 2019, and U.S. Provisional Application 62/811,904, filed on February 28, 2019.

Effective filing Date is September 19, 2019
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(i) The disclosure of the prior-filed application, Provisional Application 62/733,558 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
(ii) The disclosure of the prior-filed application, Provisional Application 62/733,562 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
(iii) The disclosure of the prior-filed application, Provisional Application 62/782,933 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
(iv) The disclosure of the prior-filed application, Provisional Application 62/789,641 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
(v) The disclosure of the prior-filed application, Provisional Application 62/811,904 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The present claims are drawn to the compound 1-(5-((4-(difluoromethoxy)phenyl) sulfonyl)-3,4,5,6-tetrahydropyrrolo[3,4- c]pyrrol-2(1H)-yl)-3-hydroxy-2,2-dimethylpropan-1-one and compositions thereof.
The present claims find support in the instant and 16/576720 application disclosures in figure 1.  The claimed compound is compound No. 7 in the tabular listing of figure 1:

    PNG
    media_image2.png
    363
    766
    media_image2.png
    Greyscale

This is the only place where support for this compound in particular is found.
In this regard, none of the provisional application disclosures contain the tabular listing of compounds of figure 1.  Additionally, the Examiner has reviewed each of the earlier-filed provisional application disclosures in full and has found that none of them contains either (i) a disclosure of the required compound or (ii) generically describes it in sufficient detail to indicate that the Applicant was in possession of the instantly claimed subject matter.
Accordingly, claims 1-5 are not entitled to the benefit of any of the prior filed provisional applications.  The earliest filed application providing descriptive support is therefore the 16/576720 application which was filed on 19 September 2019.  The effective filing date of the present claims is therefore 19 September 2019.

Information Disclosure Statements
The IDS forms submitted on 22 October 2020, 10 December 2020, 24 December 2020, 11 January 2021, 03 March 2021, 08 March 2021, and 02 April 2021 have been considered by the Examiner.  A signed copy of each is included.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  US 20180282369 teaches compounds sharing structural features with that instantly claimed and with an unrelated utility, see for example compound 10 on page 7.  WO 2020139916 teaches related compounds with the same utility which require substantially different structural features, see formula (I) on page 5, etc.

Status of the Claims
Applicant’s original claims dated 01 September 2020 have been entered.
Claims 1-5 are pending and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
[1] Claims 1-5 are rejected under BOTH 35 U.S.C. 102(a)(1) AND 35 U.S.C. 102(a)(2) as being anticipated by ERICSSON (WO2018175474, listed on the IDS).
__________________________________________________________
Regarding the rejection under 35 U.S.C. 102(a)(1):
The reference was published by a different inventive entity, on 27 September 2018, less than one year before the instant effective filing date of 19 September 2019 and therefore qualifies as prior art under 35 U.S.C. 102(a)(1).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A)  to overcome this rejection under 35 U.S.C. 102(a)(1)  by a showing under 37 CFR 1.130(a)  that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B)  by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding the rejection under 35 U.S.C. 102(a)(2):
The applied reference has a common assignee, applicant and/or joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2)  might be overcome by: (1) a showing under 37 CFR 1.130(a)  that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b)  of a prior public disclosure under 35 U.S.C. 102(b)(2)(B)  if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C)  establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

See MPEP 717 as to establishing a prior art exception under 102(b)(1) and (2).

The reference discloses the instantly claimed compound and a composition thereof, wherein the compound was obtained using a process comprising treating intermediate compound 2-((4-(difluoromethoxy)phenyl)sulfonyl)-1,2,3,4,5,6- hexahydropyrrolo[3,4-c]pyrrole with 3-hydroxy-2,2-dimethylpropanoic acid in the presence of an amide coupling reagent.

See example 7 on page 93 at paragraphs 207-209:


    PNG
    media_image3.png
    285
    936
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    913
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    159
    906
    media_image5.png
    Greyscale

The compound is provided as a solution in DMSO which is a pharmaceutically acceptable carrier.  At least this solution is a composition as claimed.

[2] Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Substance Record for SID 377251214, SCHEMBL20511283, Source: SureChEMBL. Available 15 December 2018.
__________________________________________________________
The reference was published on 15 December 2018, less than one year before the instant effective filing date of 19 September 2019 and therefore qualifies as prior art under 35 U.S.C. 102(a)(1).  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A)  to overcome this rejection under 35 U.S.C. 102(a)(1)  by a showing under 37 CFR 1.130(a)  that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B)  by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

See MPEP 717 as to establishing a prior art exception under 102(b)(1).

See MPEP 2128: “An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). “
The date “available” is the date that the compound was available in PubChem and represents the date that it was accessible to the public.  The PubChem Compound Database is readily accessible to persons concerned with the chemical arts.

The disclosed compound is shown below:

    PNG
    media_image6.png
    146
    559
    media_image6.png
    Greyscale

This is identical to the compound recited in instant claims 1-2.
Regarding the composition of instant claims 3-5, the reference discloses that the compound “source category” is “Curation Efforts Research and Development”.  The Examiner asserts that such a description represents an actual disclosure of a sample of the disclosed compound as part of the “Curation”.  A sample created for “Research and Development” necessarily is not of an absolute 100% purity but necessarily contains at least trace amounts of moisture and/or solvents or purification / drying agents, etc used in its preparation and isolation.  These substances represent at least a trace amount of “a pharmaceutically acceptable carrier” which is contained in the disclosed actual sample of the compound.  Regarding claim 5, the “obtained by a process comprising treating intermediate compound 2-((4-(difluoromethoxy)phenyl)sulfonyl)-1,2,3,4,5,6- hexahydropyrrolo[3,4-c]pyrrole with 3-hydroxy-2,2-dimethylpropanoic acid in the presence of an amide coupling reagent” limitation represents a “product-by-process” limitation.  See MPEP 2113: “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)”.
Thus, the Examiner asserts that the composition disclosed in the PubChem Substance Record for SID 377251214 is completely identical in structure to that produced according to the product-by-process limitation of instant claim 5.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625